274 F.2d 827
ST. LOUIS-SAN FRANCISCO RAILWAY COMPANY, a Missouri corporation,v.Ross BIZLEY, United States District Judge for the WesternDistrict of Oklahoma.
No. 6177.
United States Court of Appeals Tenth Circuit.
Sept. 14, 1959.

On application for leave to file petition for writ of mandamus.
Ben Franklin, Oklahoma City, Okl., for petitioner.
H. A. Leatherman, Oklahoma City, Okl., for respondent.
Before MURRAH, Chief Judge, and PHILLIPS and PICKETT, Circuit Judges.
PER CURIAM.


1
Petition for writ of mandamus granted and cause ordered transferred to the Western District of Arkansas.